Suit by the plaintiffs, as executors of captain John Vicary, for wages due to the testator as commander of the ship Diligent. A bill of lading of sugars, coffee, &c. signed by Vicary at Leogane 30th August 1783, expressing them to be received on board the ship, and to be delivered at Nantz on payment of certain freight, besides the customary average and primage, was offered in evidence by the plaintiffs, to shew, that agreeably to the usage of that trade, the captain was entitled to certain privileges.
This was opposed by the defendant, as the captain could not by his own signature constitute such proof for himself. The court overruled the objection, and allowed the evidence to go to the jury, as it was a mercantile case, and there could be no intention to fabricate the evidence for this express purpose.